Citation Nr: 0021344	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for frostbite.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for a skin disorder.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from December 1952 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for frostbite, a lung condition and a skin condition.


REMAND

At the time of his January 1998 filing of his claims on 
appeal, the appellant requested that the RO obtain his 
treatment records at the VA Hospital in Fayetteville, 
Arkansas.  However, at that time, he did not provide any 
information as to his date(s) of treatment and records 
associated with the claims folder did not reflect that he had 
ever received VA treatment.  In the March 1998 rating 
decision and the September 1998 Statement of the Case, the RO 
informed him that "VA medical records cannot be obtained 
without knowing the dates of treatment."  In March 1999, he 
indicated current treatment at the VA Medical Centers (VAMC) 
in Little Rock and Fayetteville, Arkansas, but he failed to 
provide the dates he began receiving treatment.

The Court of Appeals for Veterans Claims has indicated that, 
while VA has a duty to assist a claimant in obtaining certain 
documentary evidence, a claimant wishing help in obtaining 
such evidence "cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 190, 193 (1991).  In this case, VA is on notice 
that VA medical records have existed since the filing of this 
claim in January 1998.  Therefore, at the very least, the RO 
should attempt to obtain the appellant's VA medical records 
since January 1998 prior to any further adjudication of this 
case.  As to any other VA medical records, the appellant has 
an obligation to provide the RO with the necessary 
information, i.e. dates of VA treatment, if he wishes any 
further assistance in obtaining VA medical records that may 
exist prior to January 1998.  The RO should also ask him to 
clarify which of his claims is based on a "chemical (atomic) 
leak" in service.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to provide the 
approximate dates of VA medical treatment prior to 
January 1998, and the places of such treatment.  
The RO should also ask him to clarify which of his 
claims is based on his exposure to a 
chemical/atomic leak in service.

2.  The RO should request records of the 
appellant's treatment, both inpatient and 
outpatient, at the Fayetteville and North Little 
Rock VAMC's from January 1998 to the present time.

3.  If the appellant provides dates/places of any 
other VA medical treatment, the RO should also 
obtain these records.

4.  After completion of the above-referenced 
development, the RO should readjudicate the issues 
presently certified for appeal to the Board, to 
include consideration of all theories of 
entitlement.  In so doing, the RO should consider 
all of the evidence of record, including any 
additional medical evidence obtained by the RO 
pursuant to this remand.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
accredited representative or attorney, if 
appointed, should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is further informed of his right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



